      Case 1:20-cv-03151-JTR     ECF No. 21    filed 06/15/21   PageID.1277 Page 1 of 2




 1
 2
                                                                                FILED IN THE
 3                                                                          U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

 4                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON                Jun 15, 2021
 5                                                                         SEAN F. MCAVOY, CLERK

 6
     JOSHUA C.,                                  No. 1:20-CV-3151-JTR
 7
 8                      v.                       ORDER GRANTING STIPULATED
 9                                               MOTION FOR REMAND PURSUANT
     ANDREW M. SAUL,                             TO SENTENCE FOUR OF 42 U.S.C. §
10   COMMISSIONER OF SOCIAL                      405(g)
     SECURITY,
11
12                Defendant.
13
14         BEFORE THE COURT is the parties’ stipulated motion to remand the

15   above-captioned matter to the Commissioner for additional administrative

16   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 20.

17   Attorney Victoria B. Chhagan represents Plaintiff; Special Assistant United States

18   Attorney Sarah Moum represents Defendant. The parties have consented to

19   proceed before a magistrate judge. ECF No. 5. After considering the file and

20   proposed order, IT IS ORDERED:

21         1.     The parties’ Stipulated Motion for Remand, ECF No. 20, is

22   GRANTED. The above-captioned case is REVERSED and REMANDED to the

23   Commissioner of Social Security for further administrative proceedings pursuant to

24   sentence four of 42 U.S.C. § 405(g).

25         On remand, the Appeals Council will instruct the Administrative Law Judge

26   (ALJ) to (1) reevaluate the medical source opinions; (2) reassess Plaintiff’s

27   residual functional capacity; (3) obtain vocational expert evidence, if warranted;

28   and (4) issue a new decision.


     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 1:20-cv-03151-JTR   ECF No. 21   filed 06/15/21   PageID.1278 Page 2 of 2




 1        2.    Judgment shall be entered for PLAINTIFF.
 2        3.    Plaintiff’s Motion for Summary Judgment, ECF No. 17, is
 3   STRICKEN AS MOOT.
 4        4.    An application for attorney fees and costs may be filed by separate
 5   motion.
 6        IT IS SO ORDERED. The District Court Executive is directed to enter this
 7   Order, forward copies to counsel, and CLOSE THE FILE.
 8        DATED June 15, 2021.
 9
10                             _____________________________________
                                         JOHN T. RODGERS
11                              UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
